DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 01/08/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2019 and 12/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The reference characters 570 and 580 are not shown in the drawing of figure 5 accordingly as described at paragraph [0057] of the filed specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se. Under the current Office policy of broadest reasonable interpretation, the claim encompasses transitory signals which are forms of energy and not a statutory category of invention. Therefore, it's non-statutory under 35 USC 101.
Accordingly, appropriated correction is earnestly requested.

Dependent claims 16-20, these claims are dependent directly or indirectly upon independent claim 15, and therefore are also rejected under this section for at least containing the same deficiencies as the respective base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I.- Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In the instant case, the claim is considered indefinite because the lacking of the word “non-transitory” at the beginning of the claim to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101. Therefore, Applicant should amend claim 15 to recite for example, “A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: …..”.
Accordingly, appropriate correction and /or clarification are earnestly requested.

Dependent claims 16-20, these claims are dependent directly or indirectly upon independent claim 15, and therefore are also rejected under this section for at least containing the same deficiencies as the respective base claim.
II.- Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, based on the provided claim language, claims 1, 8 and 15 have unclear limitations, so the metes and bounds of the claims cannot be ascertained and it is not clear what applicant intends to encompass. For example, the wording “obtaining a depth image of the object” does not provide clarity as to HOW the image is being obtained. Is the image obtained from a sensor in real-time? OR is the image previously downloaded into a memory for further processing? 
Furthermore, Claim 8 recites that the “processor….. is configured to obtain a depth image of the object”. This is unclear because the processor needs an input from an external sensor device that gathers data or images, for performing the associated grasping control. The processor itself is not able to obtain images, the processor uses the data from the images. Accordingly, appropriate correction and /or clarification are earnestly requested.
Dependent claims 2-7, 9-14 and 16-20, these claims are dependent directly or indirectly upon independent claims 1, 8 and 15, and therefore are also rejected under this section for at least containing the same deficiencies as the respective base claim.

Examiner notes wherein the claims have been addressed below, in view of the prior art of record, as best understood by the Examiner in light of the 35 USC § 101 rejection and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections provided herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Du et al (CN109658413A), hereinafter “DU”. The rejection reference numbers used in this rejection correspond to the English equivalent document US 2021/0023720.
Regarding claims 1, 8 and 15, Du discloses a method / the associated system and the associated CRM for grasping an object by a grasping system (e.g. via method and apparatus for detecting grasping positions of robots in grasping target objects, and a computing device and a computer-readable storage medium thereof as shown in fig. 5), comprising: 

    PNG
    media_image1.png
    339
    598
    media_image1.png
    Greyscale

obtaining a depth image of the object (see fig. 1 below: S101; see [0008, 0066] disclosing collecting at least one target RGB image and at least one target Depth image of the target object at different view angles, wherein pixel points in the at least one target RGB image have one-to-one corresponding pixel points in the at least one target Depth image); 
determining a potential grasp point of the object based on the depth image (see [0011-0012] disclosing an optimal grasping position; see [0028] disclosing taking the Depth image, the grasping positions and the score corresponding to the grasping positions as inputs); 
         
    PNG
    media_image2.png
    623
    570
    media_image2.png
    Greyscale


estimating a tactile output corresponding to the potential grasp point based on data from the depth image (see fig. 3: S1033; see [0088-0089] disclosing the optimal grasping position generation network is obtained, a Euclidean distance between a predicted grasping point (Xp, Yp) output by the optimal grasping position generation network and a marker point (X, Y) is calculated); and 

    PNG
    media_image3.png
    491
    566
    media_image3.png
    Greyscale


controlling the grasping system to grasp the object at the potential grasp point based on the estimated tactile output (see fig. 1 above: S105) see [0100] disclosing the optimal grasping position corresponding to the highest score is taken as the global optimal grasping position of the robot. According to the present application, the robot could autonomously grasp the target object at the optimal grasping position). 
Regarding claims 2, 9 and 16, Du discloses wherein the estimating of the tactile output comprises: 
supplying the data from the depth image to a neural network trained with tactile experience data (see [0017] disclosing inputting the first training set and the pixel region corresponding to the target object to the convolutional neural network model; see also [0028] disclosing taking the Depth image, the grasping positions and the score corresponding to the grasping positions as inputs, and training the inputs based on the convolutional neural network model to obtain the grasping position quality); and 
mapping, by the neural network, the data from the depth image to the estimated tactile output (see [0017] disclosing inputting the first training set and the pixel region corresponding to the target object to the convolutional neural network model; see also [0028] disclosing taking the Depth image, the grasping positions and the score corresponding to the grasping positions as inputs, and training the inputs based on the convolutional neural network model to obtain the grasping position quality). 

Regarding claims 3, 10 and 17, Du discloses wherein the tactile experience data (e.g. data samples from the training model layers) includes data corresponding to recorded states of environments prior to and after one or more grasping devices contacts one or more training objects (see [0077] disclosing convolutional neural network-based models. the convolutional neural network model has 27 layers, during the training, the pixel region corresponding to the target object is extracted by a convolutional extraction layer, and meanwhile, the image is zoomed to the first predetermined pixel size. This process is referred to as encoder. Features of the target object upon the classification are reproduced by de-convolutional calculation, and a target size of the pixel region corresponding to the target object is restored by up-sampling. This process is referred to as a decoder. A probability of each pixel category is calculated by taking outputs of the decoder as inputs of a soft-max classifier, and the pixel region corresponding to the target object is determined according to the probability).
Regarding claims 4, 11 and 18, Du discloses further comprising: determining a quality of contact of the potential grasp point based on the estimated tactile output, wherein the controlling of the grasping system to grasp the object is further based on the quality of contact at the potential grasp point (see [0011] disclosing inputting the Depth pixel region of the target object and the optimal grasping position to a grasping position quality evaluation network to calculate a score of the optimal grasping position; and [0012] selecting an optimal grasping position corresponding to a highest score as a global optimal grasping position for the robot in grasping the target object). 
Regarding claims 5, 12 and 19, Du discloses further comprising: estimating a probability of success of grasping the object at the potential grasp point based on the estimated tactile output, wherein the controlling of the grasping system to grasp the object is further based on the probability of success of grasping the object (see [0077] disclosing a probability of each pixel category is calculated by taking outputs of the decoder as inputs of a soft-max classifier, and the pixel region corresponding to the target object is determined according to the probability; see [0089] disclosing by training using the AlexNet model, the optimal grasping position generation network is obtained, a Euclidean distance between a predicted grasping point (Xp, Yp) output by the optimal grasping position generation network and a marker point (X, Y) is calculated, and the weight of the optimal grasping position generation network is adjusted by a Softmax loss function according to the Euclidean distance). 
Regarding claims 6, 13 and 20, Du discloses further comprising: selecting the potential grasp point from a plurality of potential grasp points based on the probability of success of grasping the object at each of the plurality of potential grasp points (see [0077] disclosing a probability of each pixel category is calculated by taking outputs of the decoder as inputs of a soft-max classifier, and the pixel region corresponding to the target object is determined according to the probability; see [0089] disclosing by training using the AlexNet model, the optimal grasping position generation network is obtained, a Euclidean distance between a predicted grasping point (Xp, Yp) output by the optimal grasping position generation network and a marker point (X, Y) is calculated, and the weight of the optimal grasping position generation network is adjusted by a Softmax loss function according to the Euclidean distance; see also [0097-0099] disclosing the grasping positions and the score corresponding to the grasping positions are taken as inputs, and the inputs are trained based on the convolutional neural network model to obtain the grasping position quality evaluation network. [0098] In this step, the convolutional neural network includes nine layers, wherein four layers are convolutional layers, one layer is a pool layer and four layers are fully-connected layers. The score output by the grasping position quality evaluation network is compared with the score obtained by the predetermined score algorithm in step S1043, and then the weight of the grasping position quality evaluation network is adjusted according to the comparison result. [0099] Step S105: An optimal grasping position corresponding to a highest score is selected as a global optimal grasping position of the robot).  

Regarding claims 7 and 14, Du discloses further comprising: identifying the object as an object to grasp, wherein the depth image is obtained in response to identifying the object as the object to grasp (see [0066-0068] disclosing Step S101: At least one target RGB image and at least one target Depth image of the target object at different view angles are collected, wherein pixel points in the at least one target RGB image have one-to-one corresponding pixel points in the at least one target Depth image. [0067] In this step, the target object is placed on a desk under the robot arm of the robot, and an RGB image and a Depth image at the current position are acquired, wherein pixels in the RGB image have one-to-one corresponding pixels in the Depth image. The robot arm is moved to re-collect images from other angles. In the embodiment of the present application, images at eight positions, front, rear, left, right, upper front, upper rear, upper left and upper right are collected. [0068] Step S102: Each of the at least one target RGB image is input to a target object segmentation network for calculation to obtain an RGB pixel region of the target object in the target RGB image and a Depth pixel region of the target object in the target Depth image). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. - US 2020/0164505 to Boer et al directed to training for a robot arm grasping objects. The processor(s) may be configured to receive an aligned depth image representing depths of a plurality of positions in the input image. The processor(s) may be configured to generate, based on the input image and the aligned depth image, a first mask corresponding to the first object. The processor(s) may be configured to generate, based on the first mask, the first plurality of proposed grasps corresponding to the first object. The processor(s) may be configured to generate, based on the first plurality of proposed grasps, a first plurality of quality scores corresponding to the first plurality of proposed grasps. The first plurality of quality scores may represent a first plurality of likelihoods of success corresponding to the first plurality of proposed grasps.

2. - 2020/0019864 to Gu et al directed to artificial-intelligence-based automated object identification and manipulation comprises generating sensed information data about an object collected using one or more sensors; identifying an object using the sensed information data, including recognizing the object as being one of a plurality of different candidate items; retrieving grasp data representative of grasp parameters for the object; and generating grasp command data for controlling a grasping tool to grasp and manipulate the object, the grasp command data being generated based at least in part on the grasp data; A grasp quality measurement subsystem 418 can include a model that has been trained to predict analytic robustness of candidate grasps from depth images. For example, the model can be trained using synthetic training data from 3-D models, as well as point clouds, grasps, and associated analytical grasp metrics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B